DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 10/28/2020 was reviewed and the listed references were noted.

Drawings
The 10 page drawings have been considered and placed on record in the file. 

Specification
The title of the invention is generic and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  

Status of Claims
Claims 1-14 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gozes et al. (“Lung Structures Enhancement in Chest Radiograph via CT based FCNN Training” – IDS) in view of Hidenori Takeshima (US 2019/0336033 – IDS).

	Consider Claim 1, Gozes discloses “A medical data processing apparatus times while changing elements” (Gozes, Fig. 1, the input x-ray image and Page 3, line 13, where raw data is acquired and first machine learning model (FCNN) is being applied to the raw data to generate a predicted segmentation of the medical image of lungs); and output a second medical image and (Gozes, Fig. 1, the enhanced radiograph is interpreted as the second medical image).  Although, use of a circuitry (a processor or a CPU) is implied in any AI or machine learning system, Gozes does not explicitly disclose its system includes this computing component.  In addition, although Gozes discloses a scoring metrics (Gozes, Page 9, Section 3.1), it does not explicitly disclose a reliability parameter.  However, in an analogous field of endeavor, Takeshima discloses a processor platform, such as a processing circuitry (Takeshima, Paragraph [0045] and Fig. 14:21) and it also calculates the error between estimated output data and the true output data, which is interpreted as the reliability parameter (Takeshima, Fig. 16:SB3).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Gozes with teachings of Takeshima to establish the existence of a processing circuitry and calculate a reliability factor for the generated medical image.  One of ordinary skill in the art would be motivated to combine the Gozes and Takeshima references in order to create a system which includes all required computing components to perform the recited operations, and also a means for calculation of the error between the generated images.  Therefore, it would have been obvious to combine Gozes and Takeshima to obtain the invention of Claim 1.

Consider Claim 2, the combination of Gozes and Takeshima discloses “The medical data processing apparatus according to claim 1, wherein the second medical image is generated by using the first medical images” (Gozes, Fig. 1, the final enhanced segmented image).

Consider Claim 8, the combination of Gozes and Takeshima discloses “The medical data processing apparatus according to 20claim 1, further comprising a display configured to display the second medical image and the first reliability” (Takeshima, Paragraph [0092], where it is disclosing displaying options for better functionality and information).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gozes et al. (“Lung Structures Enhancement in Chest Radiograph via CT based FCNN Training” – IDS) in view of Nye et al.  (US 2019/0150857 – IDS).

Consider Claim 14, Gozes discloses “A medical image processing apparatus comprising (Gozes, Abstract, where simulated X-ray data is obtained); “- 64 -perform iterative reconstruction on the (Gozes Abstract, the digitally reconstructed medical images); and apply a machine learning model to the generated medical images, thereby generating one medical image” (Gozes, Fig. 1, where the FCNN is applied to the data in order to output one enhanced segmented image).  Although, use of a circuitry (a processor or a CPU) is implied in any AI or machine learning system, Gozes does not explicitly disclose its system includes this computing component.  In addition, Gozes does not explicitly disclose its image data would be raw data.  However, in an analogous field of endeavor, Nye discloses a processor platform, such as a processing circuitry or a computer (Nye, Fig. 1B:36) and also discloses that its system operates using raw data (Nye, Fig. 6A:610).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Gozes with teachings of Nye to establish the existence of a processing circuitry and explicit identification of the types of imaging data.  One of ordinary skill in the art would be motivated to combine the Gozes and Nye references in order to create a system which includes all required computing components to perform the recited operations on any types of data.  Therefore, it would have been obvious to combine Gozes and Nye to obtain the invention of Claim 14.


Allowable Subject Matter
Claim 13 is allowed.  The following is a statement of reasons for the indication of allowable subject matter:  consider Claim 13, Nye discloses image reconstruction from raw data going through a learning machine for further processing (Nye, Fig. 6A).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach: “obtain a medical image and a first reliability relating to the medical image” and “…a second reliability relating to the processing result”.

Claims 3-7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  for example, consider Claim 3, none of the cited prior art references, alone or in combination, provides a motivation to teach: “wherein the first reliability is information corresponding to variations between the first medical images.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662